Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 9-12, 18-25, 31, and 36-43 are pending.
Claims 9, 11, 20-25, 31, 38, and 40-43 are withdrawn.
Claims 10, 12, and 18 are currently amended.
Claims 10, 12, 18, 19, 36, 37, and 39 are under examination on the merits.

Rejections Withdrawn
35 U.S.C. 101
The rejection of claims 12, 18, and 19 under 35 U.S.C. 101, because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, is withdrawn in view of the claim amendments, dated 10/06/2022.

35 U.S.C. 103
The rejection of claims 10 and 12 under 35 U.S.C. 103 as being unpatentable over Gray et al. (US PG PUB 2008/0312096, publication date: 12/18/2008) and Gårdsvoll et al. (Journal of Immunological Methods, 234: 107-116, 2000) is withdrawn in view of the claim amendments, dated 10/06/2022.

Rejections Maintained
35 U.S.C. 101
The rejection of claims 10, 36, 37, and 39 under 35 U.S.C. 101, because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, is maintained.

Response to Arguments
In Applicant Arguments, dated 10/06/2022, Applicant points out that claims 10 and 12 have been amended to recite vaccine compositions. Applicant further asserts that “[a] vaccine composition comprising an antigen and other components is not naturally occurring at least because it contains components that are not natural, not naturally associated together, and/or not at concentrations found in nature. Thus, such a vaccine composition is not a product of nature.”
Applicant’s arguments have been fully considered but are not deemed persuasive with respect to claim 10. Claim 10 has been amended to replace the phrase “an agent for inducing a cytotoxic T cell” with “a vaccine composition.” The recitation of a vaccine composition does not add any meaningful limitations to the claim that distinguish the composition of claim 10 from a naturally occurring composition, because the claim recites 1) natural tumor antigen peptides in part (a) and 2) a pharmaceutically acceptable carrier, which could include water. A composition comprising a natural tumor antigen peptide and water is not patent eligible under 35 U.S.C. 101, because the combination of natural tumor antigen peptide and water does not integrate said natural tumor antigen peptide into a practical application. Also the combination of natural tumor antigen peptide and water does not amount to “significantly more” than the claimed natural tumor antigen peptide. Therefore the rejection of claim 10 under 35 U.S.C. 101 has been maintained. 
The rejection of claim 12 under 35 U.S.C. 101 has been withdrawn, because the claim has been amended to require a natural tumor antigen peptide and an adjuvant. Although the claim recites a naturally occurring product (natural tumor antigen peptide), the claim also recites an adjuvant, and the recitation of an adjuvant integrates said natural tumor antigen peptide into a practical application, specifically, a vaccine composition. As such claim 12 is patent eligible under 35 U.S.C. 101.
The rejection of claims 18 and 19 under 35 U.S.C. 101 has been withdrawn, because the claims have been amended to recite HLA multimers that are not monomeric. Such HLA multimers that are not monomeric would not be expected to be naturally occurring.
Lastly the rejection of claims 10 and 12 under 35 U.S.C. 103 as being unpatentable over Gray et al. and Gårdsvoll et al. is withdrawn, because the claims have been amended to remove the recitation of PVT1.

Conclusion
Claims 12, 18, and 19 are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON B MOSELEY II/Examiner, Art Unit 1642